Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered.  Li et al. does disclose a three-way valve. 
Please see the rejection below for further details.
Drawings
The drawings were received on 06/21/2021.  These drawings are acceptable.
Specification
The amendment to the Specification overcomes the objection.
Claim Objections
The amendments to the claims have overcome the claim objections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the fluid channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US PGPub 20170095810 A1).
Regarding Claim 1, Li et al. discloses a system, comprising: a pressure adjustment manifold (220a-n), a pressure distribution manifold (230aa-nm), and an electronic board (140), each of which are operatively connected to each other; wherein the pressure adjustment manifold comprises one or more of the following components: a pump (Para. 34 which discusses that the pressure source may be a pump); wherein the pressure distribution manifold comprises a fluidic channel; wherein the pressure distribution manifold comprises a 3-way valve (Fig. 9A); and wherein the electronic board (140) controls the pumps, valves, and sensors in the system (Para. 51).  
Regarding Claim 2, Li et al. discloses the fluid channel provides communication between one or more fluidic parts (Para., 62, where there must be a fluidic channel to allow fluid to flow within the system and wherein “fluidic parts” can be any element within the fluid handling system).  
Regarding Claim 3, Li et al. discloses the pump is a diaphragm pump (Para. 35).  
Regarding Claim 4
Regarding Claim 5, Li et al. discloses a pump (220a) provides pressure sources for two or more pressure outputs (230aa and 230am) with different pressures (Para. 65, where each secondary pressure source can have its own pressure range).  
Regarding Claim 6, Li et al. discloses one pressure outlet can be further split into two or more pressure outputs through the pressure distribution manifold (Para. 62, where the secondary pressure source output can be connected to multiple valves).  
Regarding Claim 12, Li et al. discloses multiple pumps are used for multiple pressure output (Fig. 2).  
Regarding Claim 16, Li et al. discloses an outside pressure operatively connected to the system (Para. 38, ambient pressure).  
Regarding Claim 17, Li et al. discloses the outside pressure ranges between 0 psi and 100 psi (Para. 38, ambient pressure).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPub 20170095810 A1) in view of Hoefler et al. (USPN 20170348731 A1).
Regarding Claim 9, Li et al. discloses the electronic board communicates with pressure sensors and using proportional-integral-derivative (PID) control algorithm to control the primary pressure source (pump) for a desired pressure output, as discussed in paragraph 51, but does not disclose the primary pressure source as being a proportional valve.  
Hoefler et al. teaches a diaphragm pump and a proportional valve as being interchangeable pulsating means to move fluid.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to swap out the diaphragm pump with a proportional valve since Hoefler et al. discloses the equivalence of a diaphragm pump and a proportional valve for their use in the fluid moment art and the selection of any of these known equivalents to move fluid would be within the level of ordinary skill in the art.
Regarding Claim 10, Li et al. discloses the pressure output of the pump is between 0-20 psi (Para. 20, where the target output pressure was 0 psi).  
Regarding Claim 11, Li et al. discloses the pressure output of the pump is vacuum which ranges from -10 psi to 0 psi (Para. 36 where the primary pressure source can produce a negative pressure and Para. 112, where the pressure can be set to any pressure below 5 psi).  
Regarding Claim 13
Regarding Claim 15, Li et al. discloses the pressure control precision is 0.01 psi (Para. 116, where the precision is ±0.05 psi).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPub 20170095810 A1) in view of Hoefler et al. (USPN 20170348731 A1), in further view of Sage et al. (US PGPub 20050059926 A1).
Regarding Claim 14, Li et al. does not disclose the pressure output accuracy is 0.1%.  
Sage et al. teaches a system with a flow rate accuracy of 0.1% (Para. 63).  This flow rate, which has a one to one correlation with pressure, is controlled by a proportional valve, where the proportional valve of Li et al./Hoefler et al. can be controlled by a proportional  valve.  Because pressure and flow rate are proportion to one another, the pressure output accuracy is also 0.1%.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753